UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8 K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): December 31, 2014 GLOBAL CLEAN ENERGY HOLDINGS, INC. (Exact Name of Registrant as Specified in Charter) Delaware 000-12627 87-0407858 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 2790 Skypark Drive, Suite 105 Torrance, California (Address of principal executive offices) (Zip Code) (310) 641-4234 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8 K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425). o Soliciting material pursuant to Rule 14a 12 under the Exchange Act (17 CFR 240.14a 12). o Pre-commencement communications pursuant to Rule 14d 2(b) under the Exchange Act (17 CFR 240.14d-2(b)). o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On December 31, 2014, Martin Wenzel resigned as a director of Global Clean Energy Holdings, Inc. (the “Company”).Mr. Wenzel did not resign because of a disagreement with the Company on any matter relating to the Company’s operations, policies or practices. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Date:January 7, 2015 GLOBAL CLEAN ENERGY HOLDINGS, INC. By: /s/ Richard Palmer Richard Palmer Chief Executive Officer
